NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              APR 08 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50094

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00688-AHM-21

  v.
                                                 MEMORANDUM*
JESUS ISRAEL MARTINEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                      Argued and Submitted February 7, 2013
                               Pasadena, California

Before: CALLAHAN, IKUTA, and HURWITZ, Circuit Judges.

       Jesus Martinez appeals a district court order denying his motion pursuant to 18

U.S.C. § 3582(c)(2) for reduction of sentence based on the Fair Sentencing Act of

2010 (“FSA”) and subsequent amendments to the Sentencing Guidelines. Martinez’s

60 month sentence was the statutory mandatory minimum at the time of his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
sentencing. See 21 U.S.C. § 841(b)(1)(B) (2006). Because the FSA does not apply

to defendants sentenced before its effective date, United States v. Augustine, ___ F.3d

___, 2013 WL 1317037 (9th Cir. Apr. 3, 2013), we affirm the district court’s order.

      AFFIRMED.




                                          2